COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00308-CV


CEN-TEX CHILDCARE, INC. F/K/A                                    APPELLANT
MESA FAMILY SERVICES, INC.

                                      V.

SHEILA BRODERICK JOHNSON, AS                                     APPELLEES
ADMINISTRATRIX OF THE ESTATE OF
SIERRA ODOM, DECEASED;
JONATHAN ODOM, INDIVIDUALLY;
TAWNYA BALLARD, AS NEXT FRIEND
OF DANTE ANDREUS JAMIESON
BALLARD, A MINOR; AND HEATHER
JAMIESON, INDIVIDUALLY

                                   ----------

          FROM PROBATE COURT NO. 2 OF TARRANT COUNTY

                                   ----------

                                 OPINION
                                   ----------

                               I. Introduction

      Appellant Cen-Tex Childcare, Inc. f/k/a Mesa Family Services, Inc. (Cen-

Tex) is a private corporation that provides foster home services pursuant to a

contract with the Department of Family and Protective Services (the
Department). After a child died following abuse by her foster parents, Appellees

filed the underlying wrongful death lawsuit against Cen-Tex and others.1

Appellees allege that Cen-Tex failed to report physical abuse and neglect, failed

to properly supervise and train its employees, and negligently exercised its child-

placement duties.      The trial court denied Cen-Tex‘s motion for summary

judgment based on official immunity, and Cen-Tex filed this interlocutory appeal.

      Before the court is Appellees‘ motion to dismiss this appeal for lack of

subject matter jurisdiction. Because we hold that civil practice and remedies

code section 51.014(a)(5) does not permit immediate appellate review of the trial

court‘s interlocutory summary judgment order, we grant Appellees‘ motion and

dismiss this appeal for lack of subject matter jurisdiction.

                                   II. Discussion

      Civil practice and remedies code section 51.014(a)(5) provides that a

person may file an interlocutory appeal from an order that ―denies a motion for

summary judgment that is based on an assertion of immunity by an individual

who is an officer or employee of the state or a political subdivision of the state.‖

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(5) (Vernon 2008).              Cen-Tex

argues that we have jurisdiction over this interlocutory appeal because official

immunity extends to private contractors of the state.          See, e.g., Putthoff v.

      1
       The Appellees are Sheila Broderick Johnson, as Administratrix of the
Estate of Sierra Odom, Deceased; Jonathan Odom, Individually; Tawnya Ballard,
as Next Friend of Dante Andreus Jamieson Ballard, a Minor; and Heather
Jamieson, Individually.


                                      2
Ancrum, 934 S.W.2d 164, 169–70 & n.7 (Tex. App.—Fort Worth 1996, writ

denied). Appellees respond that section 51.014(a)(5) only permits interlocutory

appeals by those who are officers or employees of the state and that Cen-Tex is

not an officer or employee of the state.

      We ―have jurisdiction to consider immediate appeals of interlocutory orders

only if a statute explicitly provides such jurisdiction.‖ Tex. A&M Univ. Sys. v.

Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007) (citing Stary v. DeBord, 967 S.W.2d
352, 352–53 (Tex. 1998)). The applicability of section 51.014(a) is a question of

law that we review de novo. Id. (citing State v. Holland, 221 S.W.3d 639, 642

(Tex. 2007)). When construing section 51.014, our sole objective is to give effect

to the legislature‘s intent. Id. (citing Monsanto Co. v. Cornerstones Mun. Util.

Dist., 865 S.W.2d 937, 939 (Tex. 1993)). ―In determining the Legislature‘s intent,

we begin by looking to the plain meaning of the statute‘s words.‖ Id. at 840–41

(citing Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484

(Tex. 1998)). ―We strictly construe Section 51.014(a) as ‗a narrow exception to

the general rule that only final judgments are appealable.‘‖ Id. at 841 (quoting

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001)).

      To appeal pursuant to section 51.014(a)(5), the appellant must be ―an

individual who is an officer or employee of the state or a political subdivision of

the state.‖ See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(5). Cen-Tex

conceded at oral argument that it is not an ―officer of the state,‖ so it must be an

employee of the state to be entitled to an interlocutory appeal pursuant to section

                                     3
51.014(a)(5).2 In this regard, civil practice and remedies code section 101.001(2)

defines ―employee‖ to mean

      a person, including an officer or agent, who is in the paid service of a
      governmental unit by competent authority, but does not include an
      independent contractor, an agent or employee of an independent
      contractor, or a person who performs tasks the details of which the
      governmental unit does not have the legal right to control.

Id. § 101.001(2) (Vernon 2011) (emphasis added). Cen-Tex‘s contract with the

Department clearly defines Cen-Tex as an independent contractor.3                Thus,

because the definition of employee expressly excludes an independent

contractor, Cen-Tex is not an employee of the state. See id.

      In Koseoglu, the Texas Supreme Court interpreted section 51.014(a) in the

context of an appeal by a government official from an interlocutory order denying

a plea to the jurisdiction based on sovereign immunity. See 233 S.W.3d at 837,

840–46. The court specifically decided that the appellate court had jurisdiction

over the interlocutory appeal pursuant to section 51.014(a)(8), but in doing so the

court also analyzed section 51.014(a)(5).      Id. at 837, 842, 843.     Discussing

section 51.014(a)(5), the court stated that ―there is no other way to read section

51.014(a)(5) than to conclude that only ‗an individual who is an officer or

      2
       Cen-Tex does not contend that it is an officer or employee of a political
subdivision of the state.
      3
       The first sentence of the contract states: ―The Texas Department of
Family and Protective Services, hereinafter referred to as the Department, and
Mesa Family Services, Inc., an independent contractor, hereinafter referred to as
the Contractor, do hereby make and enter into this contract.‖ Cen-Tex was
formerly known as Mesa Family Services, Inc.


                                     4
employee of the state or a political subdivision of the state‘ may appeal an

interlocutory order denying a motion for summary judgment‖ based on official

immunity. Id. at 843.

      Cen-Tex does not address Koseoglu but instead argues that it is entitled to

seek interlocutory review of the trial court‘s summary judgment order because

this and other Texas courts have held that official immunity extends to private

parties under contract to perform governmental duties. See Titus Reg’l Med. Ctr.

v. Tretta, 180 S.W.3d 271, 274 (Tex. App.—Texarkana 2005, no pet.); Guerrero

v. Tarrant Cnty. Mortician Servs., 977 S.W.2d 829, 832 (Tex. App.—Fort Worth

1998, pet. denied); Knowles v. City of Granbury, 953 S.W.2d 19, 24 (Tex. App.—

Fort Worth 1997, pet. denied); Putthoff, 934 S.W.2d at 169–70 & n.7. However,

Cen-Tex confuses its potential entitlement to official immunity after a final

adjudication of the case with its entitlement to immediate appellate review of an

interlocutory order denying a motion for summary judgment.            The issue

presented by Appellees‘ motion to dismiss is not whether Cen-Tex may ultimately

be entitled to official immunity but is instead whether Cen-Tex is ―an individual

who is an officer or employee of the state.‖ See Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a)(5).

      None of the cases that Cen-Tex cites resolves the issue presented.

Guerrero and Knowles are distinguishable because they were not interlocutory




                                   5
appeals.4 See Guerrero, 977 S.W.2d at 831–32; Knowles, 953 S.W.2d at 21.

Moreover, although they were both interlocutory appeals, neither Tretta nor

Putthoff undertook any analysis of whether the individual or entity seeking

immediate appellate review of the interlocutory orders was an individual who is

an officer or employee of the state. See Tretta, 180 S.W.3d at 273–74; Putthoff,
934 S.W.2d at 169–70 & n.7. Further, both Tretta and Putthoff were decided

before Koseoglu. Regardless of whether Cen-Tex may ultimately be entitled to

official immunity because of its contract with the Department, see Tretta, 180
S.W.3d at 274; Guerrero, 977 S.W.2d at 832; Knowles, 953 S.W.2d at 24;

Putthoff, 934 S.W.2d at 169–70 & n.7, Cen-Tex cannot seek immediate appellate

review of the trial court‘s interlocutory order denying its motion for summary

judgment because it is not ―an individual who is an officer or employee of the

state.‖ See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(5); Koseoglu, 233
S.W.3d at 843.

      We hold that we do not have jurisdiction to review the trial court‘s

interlocutory order denying Cen-Tex‘s motion for summary judgment based on

official immunity because Cen-Tex is not an officer or employee of the state. See


      4
         In Knowles, this court reaffirmed the rule that ―official immunity does
extend to private parties who contract to undertake governmental duties‖ and
ultimately applied the doctrine of official immunity to the independent contractor
seeking official immunity. See 953 S.W.2d at 24. Our holding today is not
inconsistent with Knowles because Knowles was not an interlocutory appeal.
See id. at 21. The issue of whether an independent contractor may be entitled to
official immunity following a full adjudication of the case is not before us.


                                    6
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(5); Koseoglu, 233 S.W.3d at 843.

We therefore dismiss this appeal for lack of subject matter jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).

                                  III. Conclusion

      In light of the foregoing, we grant Appellees‘ motion and dismiss this

appeal for lack of subject matter jurisdiction.


                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 31, 2011




                                      7